 Case 3:17-cv-01017-BEN-JLB Document 93 Filed 04/03/19 PageID.8173 Page 1 of 3


 1   C.D. Michel – SBN 144258
     Sean A. Brady – SBN 262007
 2   Anna M. Barvir – SBN 268728
     Matthew D. Cubeiro – SBN 291519
 3   MICHEL & ASSOCIATES, P.C.
 4   180 E. Ocean Boulevard, Suite 200
     Long Beach, CA 90802
 5   Telephone: (562) 216-4444
     Facsimile: (562) 216-4445
 6   Email: abarvir@michellawyers.com
 7   Attorneys for Plaintiffs
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11   VIRGINIA DUNCAN, et al.,                 Case No: 17-cv-1017-BEN-JLB
12
                                Plaintiffs,   PLAINTIFFS’ OPPOSITION TO
13                                            DEFENDANT’S EX PARTE
                         v.                   APPLICATION FOR TEMPORARY
14                                            STAY OF THE JUDGMENT
     XAVIER BECERRA, in his official
15   capacity as Attorney General of the
16   State of California,

17                              Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                   1
     OPPOSITION TO DEFENDANT’S EX PARTE FOR STAY OF THE JUDGMENT
                                                                        17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 93 Filed 04/03/19 PageID.8174 Page 2 of 3


 1         Plaintiffs oppose the State’s request for a temporary stay of the judgment
 2   while the Court considers the State’s Ex Parte Application to Stay Judgment Pending
 3   Appeal of this Court’s Order Granting Plaintiffs’ Motion for Summary Judgment.
 4   Plaintiffs understand the State’s concerns, but should the judgment be stayed
 5   immediately, even if only temporarily, countless otherwise law-abiding Californians
 6   who have already ordered LCMs in reliance on the Court's order but have not
 7   received them would unjustly be subjected to severe criminal penalties without
 8   notice. See Cal. Penal Code § 32310(a); see also Cal. Penal Code § 1170(h).
 9   Therefore, unless the Court can unequivocally protect those individuals in an order
10   granting the State’s temporary stay request, that request should be denied.
11         Plaintiffs are still evaluating the State’s arguments for staying the judgment
12   pending appeal and intend to respond in detail to that request promptly. Because the
13   potential consequences of the State’s temporary stay request are so severe, however,
14   Plaintiffs believed it prudent to make the Court aware of their concerns immediately.
15
16   Dated: April 3, 2019                         MICHEL & ASSOCIATES, P.C.
17
18                                                /s/Anna M. Barvir
                                                  Anna M. Barvir
19
                                                  Email: abarvir@michellawyers.com
20                                                Attorneys for Plaintiffs
21
22
23
24
25
26
27
28
                                   2
     OPPOSITION TO DEFENDANT’S EX PARTE FOR STAY OF THE JUDGMENT
                                                                                   17cv1017
 Case 3:17-cv-01017-BEN-JLB Document 93 Filed 04/03/19 PageID.8175 Page 3 of 3


 1                              CERTIFICATE OF SERVICE
 2
                           UNITED STATES DISTRICT COURT
 3
                         SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   Case Name: Duncan, et al. v. Becerra
     Case No.: 17-cv-1017-BEN-JLB
 6
 7   IT IS HEREBY CERTIFIED THAT:
 8
            I, the undersigned, declare under penalty of perjury that I am a citizen of the
 9   United States over 18 years of age. My business address is 180 East Ocean Boulevard,
     Suite 200 Long Beach, CA 90802. I am not a party to the above-entitled action.
10
11         I have caused service of the following documents, described as:
12
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX PARTE
13          APPLICATION FOR TEMPORARY STAY OF THE JUDGMENT
14
     on the following parties by electronically filing the foregoing on April 3, 2019, with
15   the Clerk of the District Court using its ECF System, which electronically notifies
     them.
16
17   John D. Echeverria                           Anthony P. O’Brien
     Deputy Attorney General                      Deputy Attorney General
18
     john.echeverria@doj.ca.gov                   anthony.obrien@doj.ca.gov
19   300 South Spring Street, Suite 1702          1300 I Street, Suite 125
     Los Angeles, CA 90013                        Sacramento, CA 95814
20
21
          I declare under penalty of perjury that the foregoing is true and correct.
22
     Executed on April 3, 2019, at Long Beach, CA.
23
24
                                                         /s/Laura Palmerin
25                                                       Laura Palmerin
26
27
28
                                           3
                                 CERTIFICATE OF SERVICE
                                                                                       17cv1017
